Filed electronically with the Securities and Exchange Commission on June 6, 2014 File No. 033-11802 File No. 811-05002 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No. 98 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 99 |X| DWS Variable Series II (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY 10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (617) 295-1000 John Millette, Secretary DWS VARIABLE SERIES II One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): || Immediately upon filing pursuant to paragraph (b) |X| On July 1, 2014 pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: |X| this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment relates solely to the following series and classes of the Registrant: · DWS Risk Pilot VIP — Class B (formerly known as DWS Risk Pilot Domestic VIP) · DWS Risk Pilot Discovery VIP — Class B (formerly known as DWS Risk Pilot VIP) This Post-Effective Amendment No. 98 to the Registration Statement on Form N-1A for DWS Variable Series II (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the "1933 Act"), solely for the purpose of delaying until July 1, 2014 the effectiveness of Post-Effective Amendment No.91 to the Trust’s Registration Statement, which Amendment was filed with the Securities and Exchange Commission on December 19, 2013 (Accession No. 0000088053-13-001423) pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act and currently has an effective date of June 11, 2014. PART A - PROSPECTUS The Prospectus for DWS Risk Pilot VIP — Class B and DWS Risk Pilot Discovery VIP — Class B, both series of the Trust, is incorporated by reference to Part A of Post-Effective Amendment No. 91 to the Trust’s Registration Statement filed on December 19, 2013 (Accession No. 0000088053-13-001423). PART B - STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for DWS Risk Pilot VIP — Class B and DWS Risk Pilot Discovery VIP — Class B, both series of the Trust, is incorporated by reference to Part B of Post-Effective Amendment No. 91 to the Trust’s Registration Statement filed on December 19, 2013 (Accession No. 0000088053-13-001423). PART C The Part C for DWS Risk Pilot VIP — Class B and DWS Risk Pilot Discovery — Class B, each a series of the Trust, is incorporated by reference to PartC of Post-Effective Amendment No. 91 to the Trust’s Registration Statement filed on December 19, 2013 (Accession No. 0000088053-13-001423). This Post-Effective Amendment is not intended to update or amend any other Prospectuses or Statements of Additional Information of the Registrant’s other series or classes. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 6th day of June 2014. DWS VARIABLE SERIES II By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President June 6, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer June 6, 2014 /s/John W. Ballantine John W. Ballantine* Trustee June 6, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee June 6, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee June 6, 2014 /s/Keith R. Fox Keith R. Fox* Trustee June 6, 2014 /s/Paul K. Freeman Paul K. Freeman* Trustee June 6, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee June 6, 2014 /s/Richard J. Herring Richard J. Herring* Trustee June 6, 2014 /s/William McClayton William McClayton* Vice Chairperson and Trustee June 6, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee June 6, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee June 6, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee June 6, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee June 6, 2014 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post- Effective Amendment No. 91 to the Registration Statement filed on December 19, 2013; and as filed on May 1, 2008 in Post-Effective Amendment No. 63 to the Registration Statement.
